In the

    United States Court of Appeals
                For the Seventh Circuit
No. 18‐2525

UNITED STATES OF AMERICA,
                                                  Plaintiff‐Appellee,

                                 v.


MICHA EATMAN,
                                               Defendant‐Appellant.


        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 17 CR 00119 — Virginia M. Kendall, Judge.



 ARGUED SEPTEMBER 16, 2019 — DECIDED NOVEMBER 1, 2019


   Before BAUER, BRENNAN, and ST. EVE, Circuit Judges.
    BAUER, Circuit Judge. After a heated argument with his
girlfriend, Micha Eatman found himself pounding on her
apartment door and yelling to be let inside. Chicago police
officers arrived in response to a 911 call and, within moments,
they frisked Eatman, seized a loaded handgun, and placed him
in handcuffs. Officers then asked Eatman to produce the gun’s
2                                                  No. 18‐2525

registration. The officers also spoke to his girlfriend, who
refused to sign a police complaint. They then took Eatman to
the police station, where a background check revealed two
prior felony convictions. Eatman was turned over to federal
authorities and indicted for possession of a firearm by a felon
in violation of 18 U.S.C. § 922(g)(1). Eatman moved to suppress
the gun, arguing that he was searched without reasonable
suspicion of criminal activity and arrested without probable
cause since, at the time he was handcuffed, the officers did not
know that he possessed the gun unlawfully. The district court
denied the motion, finding that the officers had reasonable
suspicion when they found Eatman attempting to gain access
to the apartment and that the officers arrested Eatman only
after inquiring whether he had registration for the gun. Eatman
entered a conditional guilty plea, reserving the right to appeal
the denial of his motion to suppress.
   On appeal, Eatman concedes the police officers had
reasonable suspicion to conduct a frisk but argues he was
arrested without probable cause when he was handcuffed and
thus his felon status should be suppressed. Because we find the
use of handcuffs on Eatman to be reasonable, we affirm.
                     I. BACKGROUND
   On August 19, 2016, at 5:09 a.m., the Chicago Police
Department received a call from a security guard reporting a
domestic disturbance at an apartment building located at
6425 South Lowe Avenue in the Englewood neighborhood of
Chicago. Just moments before, a tenant of the building called
security to report that her boyfriend had hit her and was trying
No. 18‐2525                                                    3

to gain access to her apartment. The 911 call led to the dispatch
of two Chicago Police units, each receiving this message:
       “security officer brooks states m/b mikah beat‐
       ing f/b trinidad 2 children in the apartment no
       drinking/no drugs cs possibly may have gun cs
       she is req. more than 1 unit. cs he may try to
       leave building,. nfi”
    The 911 call reported more specific information, for
instance that there was likely a gun involved but a question as
to whether Eatman or his girlfriend had the gun. The security
guard did not say Eatman beat his girlfriend, but responded
“yes” when the dispatcher asked if Eatman “touched” her.
Both units received the message in their patrol cars’ computer
system in the minutes prior to arrival.
    Four police officers entered the building and briefly spoke
with security guards before being escorted to the 19th floor.
According to the two officers who testified at the suppression
hearing, the guard escorting them upstairs reiterated that
Eatman may have a gun. As they exited the elevator, the
security guard directed the officers towards the apartment; the
four officers observed Eatman pounding on the door and
yelling to be let inside.
    Once the officers approached Eatman, they told him to back
away from the door and put his hands on the wall. Officer
Alvarez frisked Eatman and found a loaded handgun tucked
into his waistband. Alvarez placed the gun into his pocket and
handcuffed Eatman with Officer Rangel’s assistance.
4                                                  No. 18‐2525

    The exact timing of what transpired after Eatman’s hand‐
cuffing is unclear, but otherwise the factual record is undis‐
puted. Eatman’s girlfriend emerged from the apartment and
spoke with the officers. According to the officers, she was more
concerned about $300 that she wanted from Eatman; she
ultimately refused to sign a criminal complaint against
Eatman. The officers asked Eatman if he had a Firearm Owners
Identification card or a conceal‐and‐carry license. Although
neither Rangel nor Alvarez testified as to how Eatman re‐
sponded, their interviews with the United States Attorneyʹs
Office and the district court record show that Eatman claimed
the gun was his girlfriendʹs and that he took it to keep the gun
away from the children.
    The officers then transported Eatman to the police station,
where a background check revealed his prior felony convic‐
tions. Eatman was read his Miranda rights at 8:17 a.m. and then
admitted to having knowingly possessed the gun. Eatman was
turned over to federal authorities and charged with one count
for possession of a firearm by a felon in violation of 18 U.S.C.
§ 922(g)(1).
    Eatman filed a motion to suppress the gun, arguing that the
officers lacked reasonable suspicion to perform a frisk and they
had arrested Eatman without probable cause when they
handcuffed him without knowing whether he could lawfully
possess the gun. At the suppression hearing, Officers Rangel
and Alvarez both testified that they had experience with
domestic disturbances and considered the apartment building
to be located in a high‐crime area.
No. 18‐2525                                                     5

    The district court denied the motion to suppress and wrote
an order the next day. Having found the officers’ testimony
to be credible, the court held that the officers had reasonable
suspicion to frisk Eatman and handcuff him for security
reasons and that, after asking Eatman for registration, they had
probable cause to arrest him for possessing a firearm in
violation of Illinois law. The district court added that the
officers arguably had probable cause to arrest Eatman for other
crimes as well, including disturbing the peace, the alleged
domestic incident, and the alleged theft. Accordingly, the court
denied the motion.
                       II. DISCUSSION
    On appeal, Eatman does not dispute the district court’s
determination that the officers had reasonable suspicion to
conduct a frisk, but renews the argument that he was arrested
upon being handcuffed and, at that moment, the officers
lacked probable cause. Eatman argues that since his prior
convictions were only discovered as a result of this illegal
arrest, his felon status should be suppressed. In reviewing the
district court’s denial of a motion to suppress, we review
factual findings for clear error and legal conclusions de novo.
United States v. Stewart, 902 F.3d 664, 672 (7th Cir. 2018).
    The instant case and our affirmation of the district court’s
ruling is best understood as part of the progeny of Glenna,
which holds that police officers may use reasonable means to
effectuate an investigatory stop, including but not limited to
the use of handcuffs. United States v. Glenna, 878 F.2d 967 (7th
Cir. 1989); United States v. Smith, 3 F.3d 1088 (7th Cir. 1993);
United States v. Bullock, 632 F.3d 1004 (7th Cir. 2011). After the
6                                                     No. 18‐2525

Supreme Court’s ruling in Terry v. Ohio, 392 U.S. 1 (1968),
which recognized an exception to the requirement that Fourth
Amendment seizures of persons must be based on probable
cause, the circuit courts have consistently authorized the use of
handcuffs so long as their use was a “reasonably graduated
response to the demands of the situation[.]” Glenna, 878 F.2d at
972; see United States v. Kapperman, 764 F.2d 786 (11th Cir. 1985);
United States v. Taylor, 716 F.2d 701 (9th Cir. 1983). Specifically,
“in evaluating the reasonableness of an investigative stop, we
examine first whether the officers’ action was justified at its
inception, and second, whether it was reasonably related in
scope to the circumstances which justified the interference in
the first place.” Glenna, 878 F.2d at 971. To the extent that
Eatman argues that his handcuffing was necessarily an arrest,
his argument goes against established precedent. Rabin v.
Flynn, 725 F.3d 628, 635 (7th Cir. 2013) (stating that, “given the
safety risks at stake, it was reasonable under clearly established
law for the officers to temporarily detain Rabin pending the
verification of his gun carry license”).
    First, Eatman does not dispute the district court’s finding
that the officers had reasonable suspicion to initiate the
investigatory Terry stop. As the district court determined,
Eatman was found engaging in the exact conduct that the
complaint alleged: “[t]he security officers directed the police
officers to the location of the caller and when they arrived on
the scene outside the exact apartment, they observed the exact
behavior described to them and conveyed to them by both
the dispatcher and the security officers.” The police officers
received credible information that Eatman had just harmed his
girlfriend and may have a gun. The district court judge found
No. 18‐2525                                                      7

“[the officers’] testimony was not impeached on cross examina‐
tion and was credible.”
   Eatman’s argument relies on finding that his handcuffing
was an arrest or de facto arrest and without probable cause
since the officers only asked him about the Firearm Owner
Identification card and conceal‐and‐carry license after the
handcuffing. The parties and the district court agreed that
probable cause turned on a question that the officers asked
Eatman while he was undoubtedly in police custody. Smith, 3
F.3d at 1097–98 (citing New York v. Quarles, 467 U.S. 649, 655
(1984)). However, as in Glenna where police officers asked for
consent to search a car for registration papers, this question
alone is not a custodial interrogation since it is not designed to
nor likely to elicit testimonial evidence. Glenna, 878 F.2d at 972.
   The district court specifically found that the officers
“searched and handcuffed [Eatman] based on the need to
secure the situation and for the safety of all involved including
the responding officers.” Eatman does not argue that this
finding was clearly erroneous but instead asks this court to
find that the use of handcuffs was unreasonable because his
gun had already been seized, he had not acted violently
toward the police, and because the four officers outnumbered
him in the hallway while his girlfriend was locked inside the
apartment. This request asks this court to substitute our
judgment for the police officers’ legitimate concerns, a request
we will not entertain.
   The dispatch to the police officers reported that Eatman had
committed battery against his girlfriend, that he may have a
gun, and that he could try to escape. Moreover, this informa‐
8                                                     No. 18‐2525

tion came from a security guard who explicitly requested two
units. When the officers frisked Eatman, they found a gun that
further corroborated the information they had received.
Whether or not the officers had probable cause to arrest him
for the battery or disturbing the peace, they had reason to
believe he may be combative or try to escape. The officers
decided the best way to control the volatile situation was to
handcuff Eatman and remove him from the door so they could
speak to the girlfriend. The officers’ experiences in conjunction
with the information presented to them made the use of
handcuffs reasonable in relation to the gravity of the situation.
    Upon handcuffing Eatman, they spoke to both him and his
girlfriend in order to determine whether he committed any
crime. Although the record is unclear as to the exact time the
officers inquired about Eatman’s gun registration, the district
court determined this occurred shortly after he was
handcuffed. In this case, the district court properly determined
that the use of handcuffs was not an arrest but rather a method
to de‐escalate the situation and allow the officers to investigate.
    Finally, we agree with the district court that the officers
likely had probable cause to arrest Eatman for either the
domestic battery or disturbing the peace. This court’s prece‐
dent suggests the officers had probable cause for the domestic
battery based on the information provided by the security
guards and the fact they found Eatman trying to enter the
apartment. Sheik‐Abdi v. McClellan, 37 F.3d 1240 (7th Cir. 1994)
(holding officers had probable cause to arrest for domestic
battery based on the report of a paramedic); United States v.
Tilmon, 19 F.3d 1221 (7th Cir. 1994) (holding officers had
probable cause when the suspect matched the description of
No. 18‐2525                                                     9

the robber of a nearby bank). With regard to disturbing the
peace, Eatman was found yelling and pounding on his girl‐
friend’s apartment door in the early morning, which led his
girlfriend to contact the security guards; therefore, the officers
likely had probable cause to arrest him for that crime as well.
                     III. CONCLUSION
    We conclude that the district court did not err in its denial
of Eatman’s motion to suppress when it decided that the
officer’s decision to handcuff Eatman was a reasonable means
to effectuate the investigatory stop. The judgment of the
district court is AFFIRMED.